QBfficeof tip !Zlttornep43eneral
                                         Btate of IEexas
DAN MORALES
 ATTORNEI
      GENERAL                               April 30,1996




     David R Smith, M.D.                                Opiion No. DM-388
     Commission

     Texas Department ofHealth                          Re: whether, without being licensed as
     1100wcst49thstreet                                 an athletic trainer under article 45124
     Austin, Texas 787563 199                           V.T.C.S., a coach may have as his or her
                                                        primary job responsibiity working with
                                                        or on injured athletes and a related
                                                        question (BQ-845)

     Dear Dr. smith

             You request that we consider V.T.C.S. article 4512d, which pertains to athletic
     trainers, to determine whether a coach may perform the activities of an athletic trainer
     without obtaining a license from the Advisory Board of Athletic Trainers (the “board”).
     You indicate that the board and the Texas Department of Health, of which the board is a
     part, have encountered individuals whose job title is “coach,” but whose primary job
     responsibiities involve working with or on injured athletes, rather than coaching. You
     believe that these coaches thus may be performing duties included in the definition of the
     term “athletic trainer” in article 45124 V.T.C.S.

             Article 45124 section l(1) describes an athletic trainer as “a person with specific
     qualiications . . who, upon the advice and consent of his team physician[.] carries out the
     practice of prevention and/or physical rehabiitation of injuries incurred by athletes.” An
     athletic trainer is authorized to use “physical modalities”such as: “heat, light, sound, cold,
     electricity, or mechanical devices related to rehabilitation and treatment.” V.T.C.S. art.
     4512d, 5 l(1). Article 45124 section 8 provides as follows:
                      No person may hold himselfout as an athletic trainer or perform
                  any of the activities of an athletic trainer as de&d in this Act
                  without first obtaining a license or a temporary Licenseunder this
                  Act.’ [Footnote added.]




              tYou~onlyaboutafoachwbo~o~thcactiviticsofanathl*ictrainrr,yyou&notask
     &out a coach who holds him- or haself out as an athletic tmincr. Aaardingty, we ~wme lhallhe
     coaches aboot which you ask do not hold thunsclvs out as athletic tminas.
David R Smith, M.D. - Page 2                (DM-388)




        Article 4512d, section 9 requires an applicant for an athletic trainer license to meet
one of the.following three quali6cations:
                (1) have met the athletic training curriculum requirements of a
           college or university approved by the board and give proof of
           graduatior&. . .
               (2) hold a degree or ce&kate in physical therapy and have
           completed a basic athletic tmining course from an accredited college
           or university, and have completed an apprenticeship of 720 hours in
           twoyearsundathe~arpaisionofaticensedathletictnina
           clcceptabletotheboardorupaboardapproval..         . ;or
                (3) hold a degree in corrective therapy with at least a minor in
           physical educetion or health which included a basic athletic training
           course and meet apprenticeship or any other requirement established
           by the board.2 [Footnote added.]
        The board requires an applicant for licensure as an athletic trah~ to have a
baccalaureate or postbaccalaureate degree with a major in athletic tmining or sports
medicine. 25 T.A.C. 5 313.5(b)(l)(A). In the altemative, an applicant may have a
Weate           or postbacc&ureate degree, have completed the requisite number of
semester hours in courses such as human anatomy and physiology, kinesiology, and
athletic training, and have apprenticed in an athletic training program that meets the
board’s standards. Id. 5 313.5(b)(l)@). Furthermore, every applicant for licensure must
be wrtiiied in either cardiopulmonary resuscitation or emergency medical services. Id.
8 313.5(c).

         In Attorney General Opinion M-1012 this o&x concluded that an individual
whose profession or occupation is coaching, who is not compensated to perform the
activities of an athletic trainer, and who does not hold him- or herself out as an athletic
trainer is exempted from article 4512d. Attorney General Opiion M-1012 (1971) at 3.
Thus, an athletic coach who is compensated for coaching and who does not hold him- or
herself out as an athletic trahmr may “‘usephysical modalities on athletes as a necematy
activity in the performance of [the coach’s] duties.” Id.

       The conclusion of Attorney General Opiion M-1012 relies on section 8 of article
4512d, which, at the time this 05~ issued the opinion, prohibited any person from
holding “himself out as an athletic trainer or pet%orm[mg],
                                                         fbr com~nsukn, any of the




                                            p.   2130
David R Smith, M.D. - Page 3                 (DM-388)




activities of an athletic trainer” without f%stobtaining a license under article 45 12d.s Id.
at2 (emphasis added). In 1981. as you point out, the legislature amended article 4512d,
section 8 to delete the phrase “for wmpensation.” See Act of June 1, 1981. 67th Leg.,
RS., ch. 437, $2, 1981 Tex. Gen. Laws 1856, 1856. You therefore question the
wntinued validity of Attorney General Ophtion M-1012 and two opinions that cited
Attorney General Opiion M-1012, Attorney General Opinions H-1306 (1978) and H-471
(1974).

        The 1981 amendmentsto article 45 12d were intended “to allow better training and
better regulation of ffie athletic trainers.” House Comm. on Health Services, Bii Analysis,
ItB. 1689,67th Leg., RS. (1981). Among other things, House Bii 1689 proposed to
authorize the board to impose wntinuing education requirements on athletic trainers. See
id.;see alw 25 T.A.C. 8 313.9(a).

         During a public hearing before the House Committee on Health Services, a witness
tatifjing on behalf of the board indicated that the reason the bii proposed to remove the
phrase “for wmpensation” was to disallow coaches from performing as athletic trainers.
Hearings on H.B. 1689 Before the House Comm. on Health Services, 67th Leg., RS.
(Mar. 30, 1981) (testimony of Spar&y Stephens, representing the board) (tape available
from House Video/Audio Services Office). The witness stated, “A lot of [school districts
and universities] are hiring. . . waches, and [the coaches are] doing the athletic training
work, but [the employing school districts and universities are] not paying [the coaches] as
[athletic trainers].” Id. According to the witness, a coach is more likely than an athletic
trainer to miss the fact that an athlete is injured. Id.

       A second witness also addressed the proposed deletion of the phrase War
wmpensation.” See id. (testimony of Al Wdson,   athletic trainer for Killeen High School).
According to this witness, a school district must select coaches 6om among its faculty,
which may mean, for example, that a businem teacher waches a team. See id. Thus,the
witness pointed out, not all coaches studied physical education in college; indeed,
according to the witness, some coaches have had absolutely no training in physical
education. Id.

        By deleting the phrase “for compensation,”the legiskure apparently intended to
preclude an individualfrom performing any of the activities of an athletic trainer unless the
individual is licensed as an athletic trainer, regardless of whether the individual is
wmpensated for performing athletic trainer activities. Disallowing an individual who is
not a licensed athletic trainer from performing athletic trahter activities is wnsistent with




        ~opinionnotcdthptpthldicCOOCbeSare~qKfificallycxrmpfromPnicle45l~ol~~
physicians, dmtists, physical tkapist6, and othcn am. Attorney Cknd Opinion M-1012 (1971) at 2;
see V.T.C.S. M 45124 @l(4).


                                            p.   2131
David R. Smith, M.D. - Page 4                   (DM-388)




the legislature’s stated purpose for the 1981 bii to allow better training and better
regukion of athletic trainers. Even a wach who is not licensed as an athletic trainer but
who performs the activities of an athletic trainer does so with little, if any, tkning, unless
the coach has received appropriate training as part of his or her wlkge or postgraduate
education or on his or her own. Furthermore, ifa coach may paform as an athletic trainer
without a liwnse, the coach is not subject to the board’s rules governing athletic trainers.
See V.T.C.S. art. 4512d, 5 5(c); 25 T.A.C. $8 313.13, .15.-.16 @rescribii wminuing
education requirements, guidelinesfor wnduct, and procedure for discipline).

        We therefore wnchtde~that article 4512d, section 8 prohiii an individualwho is
not a licensed athletic trainer t?om performing “any of the activities of an athletic trahter,”
even though the individual is not wmpensated to perform as an athletic trainer.4 Thus,
whatever an individual’s official job title, the individual may not perform as an athletic
trainer unless he or she is licensed as an athletic trainer or is exempt from article 4512d.
See V.T.C.S. art. 4512d, 8 l(4) (listing exemptions). Of wur=, section 8 also prohibits
an tmlicensed,nonexempt individualt?om holding him- or herself out as an athletic trainer.
To the extent they are inwnsistent with this opinion, Attorney General Opiions H-1306,
H471, and M-1071 are overruled.’




       ‘Whlhcracoachwbo~o~theactivi(igofanpthletictroilvrrspartofhirorhrcooching
mldwboismmFcnsaIalforwachingissduplly      ampcmmiforpl?rfolmingtbeactititiesofan~c
uaincrisaquesttondfactthstishuppmpnatetethcepiatenpmcem                  See,cg.,AttomeyGcmmt
Opinions DM-98 (1992) at 3, H-56 (1973) at 3, M-187 (1968) at 3,0-2911 (1940) at 2.

        ‘You do not ask whcthcr, parsmnI IOsation 3.06(d)(l) of the Medical Ractice AI& V.T.C.S.
utick~95b,acoachmaypcrfonnmcdicalrcls(hatatiaavdpbysidsnhar&l~tothecosch.
Saxion 3.06(d)(l) authorizes “a pason licemed to practice medicine”




lndwi, whether,for pqorcs of V.T.C.S. article 44% section 3.06(d)(l), a coach is a ‘qualified and
proprtyoaiacdprson”whomaypcrformmcdicalMsunderaphyrician’snrpervisionisaqueaionof
hct that is ioappropria to the opinion process. See, e.g., Atto- Gaaat Opiions DM-98 (1992) at 3,
H-56 (1973) at 3. M-187 (1968) at 3.02911 (1940) at 2. We also do not consider whether a coach’s
pcrfommnm of Ihc dele.gaul act mdcr scclion 3.06(d)(l) violates any other statute. See V.T.C.S. art.
449Sb. 8 3.06(d)(l).

                                               p. 2132
David R Smith, M.D. - Page 5            (DM-388)




                                 SUMMARY
              Article 4512d, section 8, V.T.C.S., prohibits an individual,
         including a coach, who is not a licensed athletic trainer fiorn
         perfotming as an athletic trainer, even though the individual is not
         wmpensated to perform as such. Section 8 also prohibits such a
         coach from holding him- or herself out as an athletic trainer. To the
         extent they are inconsistent with .this opinioq Attorney General
         Opiions H-1306 (1978), H-471 (1974). and M-1071 (1971) are
         ove.mlled.




                                                    DAN MORALES
                                                    Attorney General of Texas

JORGE VEGA
Fii Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Qmmittee

Prepared by Kymberly K. Oltrogge
Assistant Attorney General




                                        p.   2133